Decree modified on the facts in the exercise of discretion by fixing in the fourth ordering paragraph thereof the following sums as the payments to be made for legal services rendered to the estate: To Harold Horowitz for his services, in excess of his commissions as executor, the sum of $750 and in addition thereto $97.53, *777his disbursements; to Fogle, Bedenkapp & Andrews, attorneys for Harold Horowitz as executor, $1,500, and in addition thereto $16, their disbursements; to A. Thorne Hills for legal services rendered to the estate the sum of $900; to Michael J. Noonan for legal services rendered to the estate the sum of $500, and in addition thereto $22.98, his disbursements, with costs to the appellant payable out of the estate, and proceeding remitted to the Surrogate’s Court of Niagara county with directions to enter a decree herein based upon such modification. Memorandum: In fixing the allowance to the coexecutor Horowitz we have disregarded many of the items of services for which he seeks payment in excess of his commissions, which items pertain either to matters clearly administrative in character, which he was required to perform as an executor, or were performed in connection with the prosecution or defense of an assault action with which the decedent’s estate is in no way concerned. In fixing the allowances to various counsel at the figures set forth in our order, we have considered the time spent and the difficulties involved in the matters in which the services were rendered, the nature of the services, the results or benefits therefrom to the estate, and the amount involved. All concur. (The decree judicially settles the accounts of an executor.) Present — Crosby, Lewis, Cunningham, Taylor and Dowling, JJ.